108 F.3d 338
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.In re PACIFIC LAND SALES, INC., Debtor.Dale J. PARSONS, Jr., Appellant,v.Gary A. PLOTKIN, Trustee, Appellee.
No. 96-55124.
United States Court of Appeals, Ninth Circuit.
Submitted Feb. 18, 1997.*Decided Feb. 20, 1997.

Before:  ALARCN, CANBY, and TASHIMA, Circuit Judges.


1
MEMORANDUM**


2
Dale J. Parsons, Jr. appeals pro se a decision of the Bankruptcy Appellate Panel ("BAP") affirming the bankruptcy court's order denying Parsons's Fed.R.Civ.P. 60(b) motion to vacate the bankruptcy court's April 11, 1994 judgment setting aside the debtor's transfer of a radio station and its broadcast license to Parsons.  We have jurisdiction pursuant to 28 U.S.C. § 158(d), and we affirm.


3
We review de novo a decision of the BAP.  Steelcase, Inc. v. Johnston (In re Johnston ), 21 F.3d 323, 326 (9th Cir.1994).  We review the denial of a Rule 60(b) motion for abuse of discretion.  Molloy v. Wilson, 878 F.2d 313, 315 (9th Cir.1989).


4
A trustee, after notice and a hearing, may sell the property of the estate.  11 U.S.C. § 363(b)(1).


5
The reversal or modification on appeal of an authorization under subsection (b) or (c) of this section of a sale or lease of property does not affect the validity of a sale or lease under such authorization to an entity that purchased or leased such property in good faith, whether or not such entity knew of the pendency of the appeal, unless such authorization and such sale or lease were stayed pending appeal.


6
Id. at § 363(m).


7
Where a debtor fails to obtain a stay of an order approving the sale of the debtor's assets, an appeal is moot.  Estate of Onouli-Kona Land Co. v. Richards (In re Onouli-Kona Land Co.), 846 F.2d 1170, 1171 (9th Cir.1988).  Here, Parsons did not appeal the bankruptcy court's approval of the sale or seek a stay pending appeal.  Accordingly, this appeal is moot, see id. at 1174-75, and the BAP did not abuse its discretion by denying Parsons's motion, see Molloy, 878 F.2d at 315.


8
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3